Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable over prior arts US 4744900 (hereinafter referred as “Bratt”), and WO2017/115985 (hereinafter referred as “Lim”, refer US 2018/0353910 as English language equivalent).
Bratt teaches reverse osmosis filtering module, comprising: 
a purified water discharge pipe (16) having a container shape in which a purified water discharge path (18) is formed, and which has a communication hole (not explicitly disclosed but it is inherent since permeate after passing through the membrane is collected in passage 18) that is formed on an outer periphery of the purified water discharge pipe and communicates with the purified water discharge path, one end of the purified water discharge path being opened and the other end of the purified water discharge path being closed (refer fig. 1); 
a reverse osmosis filtering part including a reverse osmosis filtering member (10) in which a purified water flow space is formed, which is coupled to the purified water discharge pipe such that the purified water flow space communicates with the communication hole, and which is wound around the purified water discharge pipe multiple times to be formed of a cylindrical shape, the reverse osmosis filtering member having outer surfaces which face each other and between which a flow channel through which water flows is formed (refer fig. 1, C1/L56-C2L34);
a first flow channel formation cap (end caps 22 are provided at each end of the membrane bundle) coupled to one side of the reverse osmosis filtering part, and having an inlet hole (14) connected to the flow channel such that raw water is introduced into the flow channel; and 
a second flow channel formation cap (end caps 22 are provided at each end of the membrane bundle) coupled to the other side of the reverse osmosis filtering part, and having an outlet hole (14) connected to the flow channel such that domestic water, which includes a remaining part of the raw water that has failed to pass through the reverse osmosis filtering member and failed to be filtered, is discharged from the flow channel (refer fig. 1, C1/L56-C2L34), 
wherein the first and the second flow channel formation caps are configured such that a part of the raw water introduced into the flow channel flows into the purified water flow space through the reverse osmosis filtering member, becomes purified water, and then flows through the purified water flow space, and such that the water, which includes the remaining part of the raw water that has failed to pass through the reverse osmosis filtering member and failed to be filtered, flushes the reverse osmosis filtering member while flowing through the flow channel (the raw water is supplied from inlet to outlet while passing through the membrane, flushing is inherent due to the nature of the flow).
Bratt discloses that inlet and outlet holes (14) are arranged around the central tube 16 (refer fig. 5). Bratt does not disclose that wherein the inlet hole is formed at a radial-direction outer side of the first flow channel formation cap such that the raw water is supplied to a radial-direction outer side of the flow channel of the reverse osmosis filtering part and the outlet hole is formed at a radial- direction inner side of the second flow channel formation cap such that the domestic water is discharged from a radial-direction inner side of the flow channel of the reverse osmosis filtering part, the inlet hole and the outlet hole not being aligned with each other, and the radial-direction being from a central axis of the purified water discharge pipe, or the inlet hole is formed at a radial-direction inner side of the first flow channel formation cap such that the raw water is supplied to a radial-direction inner side of the flow channel of the reverse osmosis filtering part and the outlet hole is formed at a radial-direction outer side of the second flow channel formation cap such that the domestic water is discharged from a radial-direction outer side of the flow channel of the reverse osmosis filtering part, the inlet hole and the outlet hole not being aligned with each other, and the radial-direction being from the central axis of the purified water discharge pipe.
Lim discloses (fig. 4A) a filtering module having similar structure to the module of Bratt, Lim discloses providing an end cap on discharge side having a discharge hole (14) adjacent to permeate collecting tube (4). However, Lim does not teach end cap on inlet side having inlet holes. Lim rather discloses to not provide inlet holes on inlet side of the end caps and to supply raw water on sides of the membrane.
None of the cited prior arts discloses end caps wherein the inlet hole is formed at a radial-direction outer side of the first flow channel formation cap such that the raw water is supplied to a radial-direction outer side of the flow channel of the reverse osmosis filtering part and the outlet hole is formed at a radial- direction inner side of the second flow channel formation cap such that the domestic water is discharged from a radial-direction inner side of the flow channel of the reverse osmosis filtering part, the inlet hole and the outlet hole not being aligned with each other, and the radial-direction being from a central axis of the purified water discharge pipe, or the inlet hole is formed at a radial-direction inner side of the first flow channel formation cap such that the raw water is supplied to a radial-direction inner side of the flow channel of the reverse osmosis filtering part and the outlet hole is formed at a radial-direction outer side of the second flow channel formation cap such that the domestic water is discharged from a radial-direction outer side of the flow channel of the reverse osmosis filtering part, the inlet hole and the outlet hole not being aligned with each other, and the radial-direction being from the central axis of the purified water discharge pipe.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/           Primary Examiner, Art Unit 1777